     Case 1:17-cr-00595-PGG Document 39 Filed 10/03/18 Page 1 of 1
         Case 1:17-cr-00595-PGG Document 38 Filed 10/02/18 Page 2 of 2


UNITED STATES DI.STRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA                        TRANSPORTATION ORDER

               V   -                            17 Cr. 595 (PGG)

Nicolas De-Meyer,                                           l1SDCSD:-,i\'
                                                            DOCUMENT
                          Defendant.                        ELECTRONICALLY        FILED
                                                            DOC #: _ _ _--+--1-----,,-,--
                                                            DATE FILED:
----------------------------------x

     Upon the application of Nicol.a~ De Meyer, by his

attorney, Sabrina Shroff, Esq., Federal Defenders of New York,

pursuant to 18 U.S.C. § 4285, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Nicolas De Meyer with funds to cover the cost of travel

between Findlay, Ohio and New York, New York for Mr. De Meyer's

upcoming court appearance on Tuesday, October 9, 2018 at 2:30 pm,

arriving in New York no later than 12:00pm on Friday, October 5,

2018, and returning to Findlay, Ohio on October 9, 2018 following the

appearance;

and it is hereby further

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:     New York, New York              SO ORDERED:
           October J., 2018




                                            '
                                          United States District Judge
